DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the 50 word minimum has not been met.  Correction is required.  See MPEP § 608.01(b).
Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, page 1 needs to be corrected.  Furthermore, any reference to attorney docket numbers appearing therein should be removed.
The Priority Claims/ Related Applications data needs to be updated to reflect the status of the copending applications.
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.
Claims 11-15 are objected to because of the following informalities:  there is no comma after the claim dependency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 is a copy of claim 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,855,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are a broader recitation of the claims of the ‘440 patent.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 17 of U.S. Patent No. 9,616,243 in view of U.S. Patent 6,477,413 to Sullivan (hereinafter “Sullivan”) and U.S. Patent Application Publication 2003/0125771 to Garrett (hereinafter “Garrett”).  The claims of the ‘243 patent teach all of the limitations of claims 1-4, 8, and 10-12 of the current application, but do not teach a high voltage switch element, a lookup table to select the pulse shape, .
In regards to claims 5-7, Sullivan discloses a multi-phasic defibrillation system:
wherein the switch element further comprises a high voltage switch element (Abstract)
wherein the high voltage switch element further comprises one or more semiconductor circuits (Abstract)
wherein the one or more semiconductor circuits further comprises one or more insulated gate bipolar transistors (Abstract)
It would have been obvious before the effective filing date of the claimed invention to modify the ‘243 patent to include a high voltage switch element such as that taught by Sullivan in order to avoid short circuiting or overloading the circuitry during the delivery of a pulse.
In regards to claims 9 and 16, Garrett discloses a multi-phasic defibrillation system wherein the control logic comprises a lookup table to select the pulse shape ([0006]).  It would have been obvious before the effective filing date of the claimed invention to modify the ‘243 patent to include a lookup table such as that taught by Garrett in order to tailor the shape of the pulse to a patient’s specific parameters.
In regards to claims 13-15, Sullivan discloses a multi-phasic defibrillation method comprising:
recharging the energy reservoir when the energy reservoir is not being discharged (Col 7 Ln 28-47)
recharging the second energy reservoir when the second energy reservoir is not being discharged (Col 7 Ln 28-47)
alternating between the one or more positive phases and the one or more negative phases when generating the therapeutic pulse (Col 7 Ln 28-47)
It would have been obvious before the effective filing date of the claimed invention to modify the ‘243 patent to include recharging the energy reservoirs and alternating between phases such as that taught by Sullivan in order to have a pulse ready for a patient during an emergency and to reinitiate depolarizations within the heart.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14, 39, 42-43, and 47 of U.S. Patent No. 9,656,094 in view of Sullivan and Garrett.  The claims of the ‘094 patent teach all of the limitations of claims 1-4, 8, and 10-12 of the current application, but do not teach a high voltage switch element, a lookup table to select the pulse shape, recharging the energy reservoirs, or alternating between the positive and negative phase when generating the therapeutic pulse.
In regards to claims 5-7, Sullivan discloses a multi-phasic defibrillation system:
wherein the switch element further comprises a high voltage switch element (Abstract)
wherein the high voltage switch element further comprises one or more semiconductor circuits (Abstract)
wherein the one or more semiconductor circuits further comprises one or more insulated gate bipolar transistors (Abstract)

In regards to claims 9 and 16, Garrett discloses a multi-phasic defibrillation system wherein the control logic comprises a lookup table to select the pulse shape ([0006]).  It would have been obvious before the effective filing date of the claimed invention to modify the ‘094 patent to include a lookup table such as that taught by Garrett in order to tailor the shape of the pulse to a patient’s specific parameters.
In regards to claims 13-15, Sullivan discloses a multi-phasic defibrillation method comprising:
recharging the energy reservoir when the energy reservoir is not being discharged (Col 7 Ln 28-47)
recharging the second energy reservoir when the second energy reservoir is not being discharged (Col 7 Ln 28-47)
alternating between the one or more positive phases and the one or more negative phases when generating the therapeutic pulse (Col 7 Ln 28-47)
It would have been obvious before the effective filing date of the claimed invention to modify the ‘094 patent to include recharging the energy reservoirs and alternating between phases such as that taught by Sullivan in order to have a pulse ready for a patient during an emergency and to reinitiate depolarizations within the heart.

Art Rejections
The closest pieces of prior art are U.S. Patent Application Publication 2009/0210022 to Powers et al and Yamanouchi, Yoshio, et al. "Optimal Small-Capacitor Biphasic Waveform for External Defibrillation: Influence of Phase-1 Tilt and Phase-2 Voltage." These pieces of art discloses using separate power sources, i.e. separate capacitors or capacitor arrays, to generate the two phases of the biphasic pulse and switching circuitry to carry out this delivery. However, these pieces of art separately or in combination do not disclose the use of two separate energy reservoirs embedded into two subsystems each having a separate power source to deliver each phase of the biphasic pulse.
Conclusion
This is a continuation of applicant's earlier Application No. 15/853,552.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792